DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable method for in situ measurement of an oxidation/reduction potential (ORP).  Claims 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of the allowable species of claim 1 (the species of method for in situ measurement of ORP), and the other species of claim 1 (the species of method for in situ measurement of pH) and claim 8, previously withdrawn from consideration as a result of a restriction requirement, are thus rejoined for further examination. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christian Waddell on May 31, 2022.

The application has been amended as follows: 
1.      (Currently Amended) A method for in situ measurement of an oxidation/reduction potential (ORP) 
measuring a kinetic parameter at an electrode surface of an electrode system comprising a working electrode, a counter electrode and a pseudo-reference electrode, wherein the kinetic parameter is associated with ferric reduction or both ferric reduction and ferrous oxidation; and
comparing the kinetic parameter to ORP calibration data for the electrode system to determine the ORP of the solution, 
wherein the ORP calibration data is obtained by measuring at least two calibration solutions, each of the at least two calibration solutions comprising ferric and ferrous ions with different ratios of ferric to ferrous ions, 
wherein for each of the at least two calibration solutions is measured: (a) an ORP of [[the]]each calibration solution with a reference electrode, and (b) the kinetic parameter at the electrode surface of the electrode system, and
wherein the ORP of the solution corresponds to an ORP value derived from the ORP calibration data for the same kinetic parameter.
7.      (Currently Amended) The method of claim 1, wherein the reference electrode for measuring the ORP of [[the]]each calibration solution is an external pressure balanced reference electrode (EPBRE) or a flow through reference electrode (FTRE).
8.      (Currently Amended) A method for in situ measurement of a pH of a solution comprising iron, the method comprising:
measuring a kinetic parameter at an electrode surface of an electrode system comprising a working electrode, a counter electrode and a pseudo-reference electrode, wherein the kinetic parameter is associated with ferric reduction or both ferric reduction and ferrous oxidation; and
comparing the kinetic parameter to pH calibration data for the electrode system to determine the pH of the solution,

wherein for each calibration solution is measured: (a) pH, and (b) the kinetic parameter at the electrode surface of the electrode system at a potential where the kinetic parameter is dependent on a concentration of hydrogen ions in each calibration solution,
wherein the pH of the solution corresponds to a pH value derived from the pH calibration data for the same kinetic parameter.
41.      (New) The method of claim 8, wherein the kinetic parameter is current.
42.      (New) The method of claim 41, wherein measuring the current comprises imposing a constant cathodic overpotential on the working electrode.
43.       (New) The method of claim 41, wherein measuring the current comprises: (a) imposing an anodic overpotential followed by a cathodic overpotential on the working electrode and measuring a ratio of an anodic current to a cathodic current; or (b) imposing a cathodic overpotential followed by an anodic overpotential on the working electrode and measuring a ratio of a cathodic current to an anodic current.
44.      (New) The method of claim 8, wherein the reference electrode for measuring the pH of each calibration solution is an external pressure balanced reference electrode (EPBRE) or a flow through reference electrode (FTRE).
45.      (New) The method of claim 8, wherein the working electrode, the counter electrode and the pseudo-reference electrode each independently comprise a platinum, a gold, a carbon, a palladium or an iridium sensor.
46.      (New) The method of claim 8, wherein the working electrode, the counter electrode and the pseudo-reference electrode each comprise a platinum wire sensor.
47.      (New) The method of claim 8, wherein the solution is a slurry comprising iron.
48.      (New) The method of claim 8, wherein the solution is a slurry from a pressure oxidation process.
49.      (New) The method of claim 8, wherein the solution is at a temperature between about 25ºC and about 230ºC.
50.      (New) The method of claim 8, wherein the kinetic parameter is charge transfer resistance.
REASONS FOR ALLOWANCE
Claims 1-5, 7-15, and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, they are deemed novel and non-obvious over the prior art of record drawn to methods for in situ measurement of an oxidation/reduction (ORP) (claim 1) and a pH (claim 8) of a solution comprising iron as instantly claimed.  The limitation “wherein the ORP calibration data is obtained by measuring at least two calibration solutions, each of the at least two calibration solutions comprising ferric and ferrous ions with different ratios of ferric to ferrous ions, wherein for each of the at least two calibration solutions is measured: (a) an ORP of each calibration solution with a reference electrode, and (b) the kinetic parameter at the electrode surface of the electrode system, and wherein the ORP of the solution corresponds to an ORP value derived from the ORP calibration data for the same kinetic parameter” in amended claim 1 and “wherein each of the at least two calibration solutions comprises ferric and ferrous ions and sulphuric acid with the same ratio of ferric to ferrous ions and different sulphuric acid concentrations” in amended claim 8 are not obvious over the prior art.  
Regarding claim 1, Yue teaches a thermodynamic model to reliably simulate the speciation of the quaternary H2SO4-Fe2(SO4)3-FeSO4-H2O system ([Abstract] lines 1-2), and electrochemical measurements using a standard three-electrode cell including a counter electrode, a working electrode, and a reference electrode (page 200, Col. 2, section 3.3), but it does not teach experimental calibration for determination of ORP.  The prior art, West (U.S. 6,350,367), teaches using calibration solutions to calibrate electrochemical cells for ORP measurement (Col. 1, lines 8-9, 17-18, 28-29).  The calibration solution is Zobell’s Solution containing the redox couple iron(III)hexacyanoferrate and Iron (II) hexacyanoferrate, also known as ferricyanide/ferrocyanide or Light’s Solution containing the redox couple iron (III) and iron (II), also known as ferric/ferrous (Col. 1, lines 49-54).  However, it does not teach at least two calibration solutions with different ratios of ferric to ferrous ions that are measured for obtaining the ORP calibration data so that the ORP of the solution corresponds to the ORP of the calibration solution at the same value for the kinetic parameter.  Therefore, neither Yue nor West disclose nor render obvious all limitations of claim 1.
Regarding claim 8, Roy (S. Roy, On the Development of Thermo-Kinetic Eh-pH Diagrams, Metallurgical and Materials Transactions B, 2012(43B), page 1277-83) teaches using electrochemical kinetic data for the thermo-kinetic diagrams (page 1277, Col. 1, para. 2, lines 8-10) of Fe-NH3-CO2-H2O system (page 1277, Col. 1, para. 3, line 1).  Roy uses standard test solution with adjusted pH by sulphuric acid and sodium hydroxide (page 1277, Col. 2, para. 3, lines 9-12), and studies the effect of pH on the potentiodynamic polarization of iron (page 1278, Col. 1, para. 2, lines 1-2).  The prior art, Buchanan, shows Pourbaix diagram for the iron/water system which indicates the electrode potential is a function of pH, and each of the iron/water system may be established experimentally (Fig. 4.4; page 99, Section 4.2.5; last para. to page 100, line 1), and the pH may be established by appropriate additions of an acid or base (page 100, para. 1, line 3).  The aqueous solutions of controlled pH can be used to establish the Pourbaix diagram as standard solutions (Fig. 4.4; page 100, para. 2, section (a)).  When pH is a variable that affects the electrochemical kinetic parameter, e.g., current, potential, Lee (U.S. Patent Pub. 2015/0346144), teaches using calibration data generated using electrode assemblies with BDH Brand standards for pH 2, 4, 7, and 10 ([0037] lines 1-4).  Then a graph demonstrating peak from Fig. 11 plotted versus pH buffer (Fig. 12, [0038] lines 1-2), which demonstrates a linear relationship between pH and peak voltage ([0113] lines 2-4), which can be used for interpolate or extrapolate; for example, the device is provided in a multi-well plate, enabling high throughput pH measurements ([0117] lines 12-14).  However, none of Roy, Buchanan, and Lee, alone or in combination, teaches wherein each of the at least two calibration solutions comprises ferric and ferrous ions and sulphuric acid with the same ratio of ferric to ferrous ions and different sulphuric acid concentrations nor render obvious all limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795